Citation Nr: 0738845	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a cold 
injury to the right hand, currently evaluated at 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from August 1992 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record indicates that 
the veteran's current right hand symptoms include: cold 
hypersensitivity, paresthesia, and pain and finger nail 
discoloration with cold temperatures.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
cold injury of the right hand have reasonably been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting an increased rating for the disorder in 
issue.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's disability is rated under Code 7122 for cold 
injury residuals.  38 C.F.R. § 4.104.  A 20 percent 
disability rating is warranted where there is evidence of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

A maximum disability rating of 30 percent is warranted for 
cold injury residuals where there is evidence of arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. See 
generally, 38 C.F.R. §§ 4.1, 4.2.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted. See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  The medical evidence for the 
entire period has been considered and staged ratings are not 
appropriate here.

Staged Analysis

Clearly a staged rating may be assigned when appropriate. 
Regulations establish that different examiners, at different 
times, will not describe the same disability in the same 
language.  It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history.  When any evaluation is to be made the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in thoroughness of the examination.  See 
38 C.F.R. § 4.2, 4.13.  

The Board has been presented with differing VA examination 
reports.  Throughout the appeal period, the veteran has 
asserted that his service-connected disability has become 
worse.  The December 2007 VA examiner entered an opinion that 
was based upon the record, including the statements of the 
veteran.  Nothing in that report reflects that the veteran's 
disabilities had significantly changed since the prior 
examinations.  .

In essence, the Board is unconvinced that there was a 
material change in the veteran's level of disability during 
the appeal.  Rather, there was a difference in skill of the 
2007 examiner over the earlier examiner.  Accordingly, a 
uniform evaluation rather than a staged evaluation is 
warranted.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

In a January 1995 rating decision the veteran was initially 
awarded a 10% disability rating for residuals of cold injury 
to the right hand.  

A claim for increased benefits was received in August of 2003 
and a VA examination was conducted in October of 2003.  The 
veteran was said to be right handed.  In terms of the 
veteran's right hand, the veteran was said to demonstrate 
residual chronic pain, decreased grip strength, and cold 
sensitization.  The condition was said to cause mild 
functional impairment.  

Another VA examination was conducted in December 2004.  At 
that time the examiner's impression was  "Nonfreezing cold 
injury to the right hand.  There is evidence of loss of 
function secondary to a cold injury as evidenced by cold 
hypersensitivity; paresthesia, pain and fingernail 
discoloration with cold temperatures."  

An additional VA examination of the veteran's right hand was 
conducted in May of 2007.   The examiner indicated that the 
veteran had bilateral profuse sweating of the palms 
(hyperhidrosis).  Also, the pertinent impression was 
"nonfreezing cold injury of right hand.  There is evidence 
of loss of function secondary to a cold injury as evidenced 
by cold hypersensitivity; paresthesia, pain and fingernail 
discoloration with cold temperatures."  

The medical evidence of record indicates that in addition to 
numbness and cold sensitivity, the veteran also currently 
demonstrates color changes, nail abnormalities, locally 
impaired sensation, and hyperhidrosis.   With the showing of 
these abnormalities the undersigned finds it reasonable to 
grant a 30 percent disability rating for the impairments 
attributable to the cold injury residuals.  




ORDER

Entitlement to a disability rating of 30 percent (but no 
higher) is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards. 


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


